—Order insofar as appealed from unanimously reversed on the law without costs and matter remitted to Monroe County Family Court for further proceedings in accordance with the following Memorandum: Family Court erred in sustaining the Hearing Examiner’s order requiring respondent to pay child support of $25 per month. Respondent is a prison inmate, earning $5.25 per week. The Hearing Examiner erroneously found that, regardless of respondent’s ability to pay, Family Court Act § 413 (1) (g) compelled the order of support (see, Matter of Rose v Haney, 188 AD2d 999). The record is inadequate to determine the appropriate level of child support. A hearing must be conducted to determine respondent’s ability to pay child support. (Appeal from Order of Monroe County Family Court, Taddeo, J.—Child Support.) Present—Green, J. P., Balio, Fallon, Doerr and Boehm, JJ.